Order reversed on the law, without costs of this appeal to either party, and motion- granted, without costs, with leave to the plaintiff to serve an amended complaint within fifteen days after service of a copy of the order with notice of entry thereof, on the ground that the complaint fails to allege the service of a notice of claim or notice of intention to sue. All concur. (The order denies defendant’s motion to dismiss the complaint in an action to recover from defendant City the amount of a judgment for damages recovered by plaintiff for personal injuries sustained by her due to negligence by licensees in conducting a fireworks display.) Present — Cunningham, P. J., Taylor, Dowling, Harris and Larkin, JJ.